

116 HRES 520 IH: Remembering kindness in the United States and affirming our commitment to fostering community and building resiliency through every day acts of kindness.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 520IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Mr. Correa submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRemembering kindness in the United States and affirming our commitment to fostering community and
			 building resiliency through every day acts of kindness.
	
 Whereas kindness means doing something for someone else with no expectation of anything in return; Whereas kindness can change a family, a neighborhood, a school, a city, a nation, and ultimately, our world;
 Whereas residents within the United States have a long history of demonstrating kindness daily in their homes, schools, places of faith, businesses, community organizations, and throughout their neighborhoods;
 Whereas kindness has the power to connect people and to build community and is the mortar that connects and builds our Nation's social infrastructure;
 Whereas the culture of kindness and compassion can heal the country from within and promote a healthier society;
 Whereas studies have shown that kindness can improve several aspects of health, mindfulness, self-compassion, compassion toward others, and interpersonal conflict; and
 Whereas kindness can foster strong bonds that will bring individuals together despite their differences in order to tackle the challenges that face our Nation in a nonpartisan manner: Now, therefore, be it
		
	
 That it is the sense of the House of Representatives that the United States shall recognize kind actions in this country, encourage kindness, spread love, and foster a culture of being kind to one another.
		